DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is that the prior arts, either alone or in combination, do not teach or fairly suggest the particulars of tension measurement system comprising a sheave, wherein the sheave comprises a first diameter and a second diameter forming part of a channel that circles the sheave in a central plane perpendicular to an axis of rotation, wherein the first diameter represents a diameter of a first cable configured for placement along a first portion of the channel, and the second diameter represents a diameter of a second cable configured for placement along a second portion of the channel (claim 1); wherein the first diameter is arranged at a first radial position spanning a first arc length along a first surface of the channel and defined by a first radius R1 measured between a center point along the central plane external to the sheave and the first surface, and the second diameter is arranged at a second radial position spanning a second arc length along a second surface of the channel and defined by a second radius R2 measured from a center point along the central plant external to the sheave toward the second surface (claim 6); an adjustable supporting comprising a first end to mount the sheave and a second end to control movement of the first end, and a plurality of tensioners configured to engage with the cable to provide a contact force between the sheave and the cable (claim 16). Furthermore, the examiner agrees with the applicant’s arguments in the Remarks dated 02/28/2022.
The best prior arts of record: Mupende et al. (U.S. Pat. No. 10,359,347) teaches a bending stiffness determination means having a shear force stamp provided with a rope trolley to prevent introducing forces into the rope in lengthwise direction and the control actuator and/or the rope support elements can be provided with dynamometers or force sensors and/or travel sensors, wherein moving the rope section for determining torsional stiffness can be automatically programmed or controlled manually by moving to different measuring positions at appropriate intervals over a determined rope length; but does not teach the sheave having first and second diameter. Aitcin (U.S. Pat. No. 6,656,068) teaches pulley sheaves or flanges having an inclined inner surface disposed at an angle that changes progressively based on a curve having a variable radius; but does not teach the sheave having a first and second diameter arranged at respective first and second radial position.
Furthermore, in the examiner’s opinion, the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Hence, the best prior art of record fails to teach the invention as set forth in claims 1-20, and the examiner can find no teaching of the specific, nor reasons within the cited prior art or on her own to combine the elements of these references, other than the applicant’s own reasoning to fully encompass the current pending claims.  In addition, see applicant’s reasoning in amendment/response filed 02/28/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Tran M. Tran/            Examiner, Art Unit 2855